PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/646601
Filing Date: 7/11/2017
Appellant(s): KAPLAN, et al.




__________________
James M. Schleicher
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 11/23/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Ground A: Claims 76-77 and 80-88 stand rejected under pre-AIA  35 USC §103(a)  as obvious over Jiang (US 2011/0111031) in view of Soane (WO 2000/03547).  
Claims 78-79 stand rejected under pre-AIA  35 USC §103(a) as obvious over Jiang (US 2011/0111031) in view of Soane (WO 2000/03547) as applied to claims 76-77 and 80-88 and further in view of Kaplan US 2010/0028451 (2/4/2010).  
Appellants argue that the Examiner has not adequately fulfilled their responsibility to articulate a prima facie case of obviousness.  
Appellants assert that Soane is non-analogous art.  Soane relates to the field of expandable plastic microspheres and microcellular foam produced therefrom.  The claimed invention is not related to these plastic microspheres or products produced from them.  Soane is also not reasonable pertinent to the problems faced by the inventor.  The instant invention relates to improved methods for generating silk microspheres, and silk is not plastic. 
Appellants assert that the Examiner concedes that Jiang does not disclose atomization.  The Soane particles made by its atomization process are different from the 
Appellants assert that the Examiner is misinterpreting the teaching of Soane and is drawing flawed conclusions as a result.  The motivation to combine Jiang and Soane is flawed because Jiang already teaches that its silk microspheres have a high encapsulation efficiency and controllable drug release kinetics and that are suitable for controllable drug delivery over time.  The Examiner argues that Soane teaches that this particular technique (atomization) allows for additives to be incorporated into the microspheres which can be quite useful in a number of applications but only cites to the Abstract and page 1 of Soane for this assertion.  Appellants assert that even if there were a teaching that atomization allows additives to be incorporated into a microsphere there would need to be some suggestion in Jiang that there is a need for improved incorporation of additives.  
Appellants also argue that the Examiner is improperly disregarding inferences that a person having ordinary skill in the art would have drawn.  Appellants assert that a person having ordinary skill in the art is going to find more modifications that are obvious to them if a disclosure is made by someone having less skill versus an expert in the filed simply by virtue of their respective skill.  If a person with little to no skill discloses something, than a person having ordinary skill in the art would naturally have 
Appellants also assert that a more robust disclosure has fewer obvious modifications than a less robust disclosure.  The end result is that a robust disclosure by an expert in a field is not something that a person having ordinary skill in the art would expect to have much insight into modifying.   
Appellants assert that despite Soane showing that atomization as a technique for forming microspheres being publicly known since at least 2000, it was not worthy of inclusion because the expert Jiang did not include it in the robust disclosure of Jiang.
Appellants argue that Kaplan does not remedy the shortcomings of Jiang and Soane.  

In response, the Examiner respectfully submits that while Appellants’ remarks are fully considered, they are unpersuasive.  
A prima facie case of obviousness has been made because together Jiang in view of Soane teach all of the limitations of claims 76-77 and 80-88 and there is powerful motivation for combining their teachings.  Similarly, a prima facie case of obviousness has been made because together Jiang in view of Soane and further in view of Kaplan teach all of the limitations of claims 78-79 and there is powerful motivation for combining their teachings.  

Jiang expressly teaches sonication as a method of preparing a silk microsphere at paragraph [0153].  Sonication is a form of atomization.  Appellants themselves admit that sonication is a form of atomization in paragraph [0011] of their own specification:    
[0011] A silk microsphere can be formed from the silk solution, e.g., by atomization of the silk solution. Exemplary atomization methods can include, but are not limited to, syringe extrusion, coaxial air flow method, mechanical disturbance method, electrostatic force method, electrostatic bead generator method, spraying, sonication (ultrasonic energy), or any combinations thereof.

Appellants admit that it is well known that sonication is a form of atomization.   Indeed, in their specification in paragraph [0060] Appellants use the terms atomization and sonication interchangeably:
[0060] For example, the atomization of a silk solution can produce a silk microsphere of different size and/or shape by changing instrumental/process, and/or material parameters. Exemplary instrumental/process parameters that can be varied include, but are not limited to, air pressure of a spray, nozzle size (e.g., nozzle diameter), sonication frequency, atomization power output (e.g., sonication power output), flow rate of a spray, height of a nozzle head (e.g., distance of the nozzle head from a collection bath or container), atomization duration (e.g., sonication treatment time), and material parameters that can be varied include, but are not limited to, concentration and/or viscosity of silk solution, and/or concentration of a plasticizer, if any.
 

Significantly, Appellants have not asserted that there is anything special or unique about using atomization to make silk microspheres.  There has been ample opportunity to make this assertion but Appellants have not made it.  
Soane is analogous art to Jiang.  Both Soane and Jiang are directed to methods of making microspheres.  Jiang teaches method of making microspheres from silk.  Soane is directed to making microspheres from polymers, and silk is a protein-based polymer.  Thus, it is fair to say that both Soane and Jiang are directed to methods of making microspheres from polymers.  
Additionally, Soane is pertinent to the same problems that are facing Jiang.  Both are concerned with problems in making microspheres, including the addition of additives.  Both Soane and Jiang are directed to methods of making microspheres from polymers and using them to deliver additives.  
Appellants focus on plastics in Soane overlooks that plastics are polymers.  This can be seen form the language of claim 4 of Soane. “A thermo-expandable plastic microsphere comprising a polymeric wall surrounding one or more pockets of liquid blowing agent within the microsphere, the polymeric wall comprising a polymer that is not directly polymerizable by free-radical emulsion or suspension polymerization techniques.”

On page 8 Soane teaches the advantages that its method of making microspheres from polymers using atomization may provide and expressly states that it is applicable for naturally occurring polymers:
Thus, this invention makes possible a broad selection of microsphere compositions. It may be used to obtain microspheres made from conventional thermoplastics, thermosets, elastomers, naturally occurring polymers, engineering thermoplastics, or mixtures of these or other polymers. The polymer and propellant may further be chosen to give a wide range of blowing temperatures at which the polymer softens and the microspheres expand to produce microballoons, which may optionally be fused to each other or to a surrounding matrix. The invention further provides a means to manufacture said microspheres without the need for emulsification or suspension polymerization techniques, emulsification agents or additives, or chemical drying agents for drying the particles from the mother liquor.

Silk is a naturally occurring polymer.  Appellants’ assertions that there is no motivation to combine the teachings of Saone and Jiang and no skilled artisan would consider making the combination is simply not correct.  
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  
Thus, Appellants’ arguments do not take into account the normal desire of scientists or artisans to improve upon what is already generally known.  
KSR, 550 U.S. at 410, 82 USPQ2d at 1397.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 409, 82 USPQ2d at 1396.  
Appellants’ assertion that the Examiner is “improperly” rejecting inferences from the disclosures is just wrong.  Respectfully, there is nothing improper about failing to be persuaded by an unpersuasive argument.
Appellants argument that the absence of a teaching from an experts’ lengthy single prior art disclosure is somehow evidence of its unworthiness is simply not persuasive.  It is also not a reasonable inference to make.  No one piece of prior art should be considered exhaustive.  It is a patent publication and not a treatise. 
Respectfully, the legal standard is that of a hypothetical person of ordinary skill in the art.  Evidence as to what one of ordinary skill in the art would do or would not do should be in the form of a Declaration.  
Additionally, it should be remembered that while not expressly recited, atomization is suggested by Jiang.  Jiang expressly teaches sonication and sonication is a form of atomization, as Appellants own specification teaches.  
As detailed above, the teachings of Soane do not have the defects that Appellants are asserting in their arguments.  Thus, there are no such defects as asserted by Appellants in Soane for Kaplan to overcome. 

Ground B: Claim 89 stands rejected under pre-AIA  35 USC §103(a) as obvious over Wang et al (WO 2011/041395) in view of Jiang (US 2011/0111031) and Soane et al. WO 2000/037547 (11/9/2000).  
Appellants reassert the arguments regarding the deficiencies of Soane as set forth above.  Appellants also assert that Wang does not disclose inducing formation of beta-sheet structures in a silk solution.  Appellants note that the Wang Abstract makes no mention of beta-sheet structure.  Appellants assert that the portions of Wang relating to formation of beta-sheet structures relate to such structures in solid structures, not in solution.  Wang only teaches that polyvinyl alcohol induces formation of beta-sheet structures in dried silk microspheres.  

In response, the Examiner respectfully submits that while Appellants’ remarks are fully considered, they are unpersuasive.  
The Examiner notes that a prima facie case of obviousness exists because as Wang in view of Jiang and Soane teach all of the limitations of the claims and there is powerful motivation for combining their teachings.  
As detailed above, the teachings of Jiang and Soane do not have the defects that Appellants are asserting in their arguments.  
Wang does teach inducing formation of beta-sheet structures from a solution in paragraph [0044] (from a silk and polyvinyl alcohol solution) and from a methanol treated blend solution in [0045].  Thus Wang does teach inducing the formation of beta-sheet structures in a silk solution, contrary to Appellants’ arguments.  


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Sarah Chickos/
Patent Examiner, Art Unit 1619

Conferees:
	/DAVID J BLANCHARD/           Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                             

           /SUE X LIU/           Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.